Title: James Madison to Arthur S. Brockenbrough, 10 February 1828
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby. 10. 1828
                            
                        

                        I have recd. your letter of the 7th. on the subject of the Books Maps &c assigned to the Uny. by a
                            late act of the Genl. Assembly. It is not easy to conform exactly to the terms of the act. Presuming on one hand, that the
                            Ex. will not understand it to be their duty to forward the articles to the Library, and on the other that they will not
                            refuse to spare him the trouble &c. of receiving them in person at Richd I inclose an application with a blank to
                            be filled up with "to the order of Librarian of ". or in any other manner that more conveniently answers the purpose. You
                            will of course avail yourself of the friendly offer of Mr. Gordon, as far as his aid may be needful. I observe that he has
                            made a small advance which is to be repaid. He has done the same for a copy of the Act sent me authorizing the Visitors to
                            appt. a Rector, pro. Temp. & which doubles what is due to him.
                        
                            
                                
                            
                        
                    